                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


HARRIET W. HARMON                                                               PLAINTIFF

v.                                                    CIVIL ACTION NO.: 4:19-cv-90-JMV

COMMISSIONER OF SOCIAL SECURITY                                                DEFENDANT




                                    FINAL JUDGMENT

       Consistent with the Order [20] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).

       This, the 18th day of December, 2019.


                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
